United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-998
Issued: August 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 26, 2007 denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
May 10, 1998.
FACTUAL HISTORY
On May 30, 1998 appellant filed a traumatic injury claim alleging that on May 30, 1998
he pulled a muscle in his groin area while lifting a sack of mail. He did not submit any medical
evidence in support of his claim. On October 23, 1998 appellant filed a recurrence claim stating
that on October 9, 1998 when he was pushing away from the table, he felt sharp pain in the left
side of his groin area. In a November 8, 1998 letter, the Office requested additional factual and

medical information from appellant. In an October 28, 1998 report, Dr. James Hession, Boardcertified in internal medicine, diagnosed left groin pain secondary to muscle strain and
recommended light duty.
On January 26, 1999 the Office denied appellant’s claim for injury on May 30, 1998 and
recurrence on October 9, 1998 on the grounds that the medical evidence failed to provide the
connection between the diagnosed condition and the employment incident.
Appellant submitted additional medical evidence. In a January 29, 1999 letter,
Dr. Hession stated that a December 30, 1998 computerized tomography (CT) scan showed an
annular bulge or broad-based herniation at L4-5 and opined that appellant’s symptoms could be
due to this disc herniation. In a December 14, 1998 report, Dr. John Zeroogian, Board-certified
in internal medicine, stated that appellant’s November 1998 CT scan was negative and that a
small unappreciated hernia was possible, but unlikely. The November 28, 1999 CT scan
examination revealed that there was “no explanation seen for patient’s pain and fever.”
On February 22, 1999 appellant requested reconsideration of the Office’s January 26,
1999 decision. On May 25, 1999 the Office denied modification on the grounds that the
evidence of record did not support a causal relation between appellant’s medical condition and
the work incident.
On July 14, 1999 appellant again requested reconsideration. Accompanying his request
was a June 21, 1999 letter from Dr. Marc Linson, Board-certified in orthopedic surgery, who
diagnosed broad-based herniation at L4-5 and small herniation at L5-S1, based on a
December 30, 1998 CT scan. Dr. Linson related appellant’s condition to his work injury based
on the medical history provided by appellant and also opined that the injury was “causally
responsible” for his back and leg pain.
By decision dated October 5, 1999, the Office denied modification of the prior decision.
On September 27, 2000 appellant requested reconsideration.
He submitted a
September 13, 2000 letter from Dr. Ronald Paasch, a physiatrist, who stated that appellant had
discogenic low back pain secondary to previous stated incident. The Office also received a
February 4, 1999 MRI scan report from Dr. Patrick Rucker, Board-certified in diagnostic
radiology, who diagnosed mild diffuse disc bulge at L3-4, L4-5 and L5-S1 and noted that the
disc bulges did not appear to abut the exiting nerve roots. In a January 29, 1999 report,
Dr. Linson stated that appellant’s symptoms could be due to disc herniation disruption at the
L4-5 level.
On November 28, 2000 the Office denied modification of its prior decisions, on the
grounds that the medical evidence lacked a reasoned medical opinion addressing causal
relationship.
On November 18, 2001 appellant requested reconsideration. Appellant submitted
numerous progress notes from Dr. Paasch for the period January 5 through July 20, 2001
including a July 20, 2001 note in which Dr. Paasch assessed appellant with chronic low back
pain secondary to discogenic pain L5-S1 and left groin pain.

2

Other medical evidence submitted included a November 2, 2001 letter from Dr. Hession
who stated that “the pain is being caused by a disc problem in his back,” a September 21, 2001
letter from Dr. Vincent Guardione, a surgeon, who stated, “I find no evidence of any left inguinal
hernia” an October 16, 2001 note from Dr. Pohlman who repeated that appellant thought there
was a direct connection between his left groin pain and back condition and an October 13, 2000
note from Dr. Robert Cowan, Board-certified in internal medicine, who found appellant to have
multilevel degenerative disc changes.
On January 10, 2002 the Office denied modification of its prior decisions on the grounds
that the evidence failed to establish a causal relationship between appellant’s condition and his
employment.
On January 6, 2003 appellant, through his representative, requested reconsideration. He
submitted a July 19, 2002 discharge summary with Dr. Cowan reporting that appellant
underwent anterior and posterior fusion L5-S1 and diagnosing appellant with disc collapse and
degeneration on L5-S1 level.
Also submitted were two identical three-page claim
summarizations signed by Dr. Cowan and Dr. Paasch on December 6 and 30, 2002 respectively.
The summarizations stated that “all medical data and treatment history and patient symptoms are
entirely consistent with a lumbar spine injury sustained to the lumbar region of May 30, 1998
which involved L3-4, L4-5, L5-S1. The latter injury produced nerve root impingement entirely
consistent with the nature and locus of the described pain.”
By decision dated March 11, 2003, the Office denied modification of the prior decision,
as the evidence did not contain a rationalized medical opinion explaining the relationship
between appellant’s employment and his diagnosed condition. In an amended decision dated
March 19, 2003, the Office again denied modification of the prior decision.
On March 19, 2004 appellant requested reconsideration. In support of his request, he
submitted a June 19, 2003 letter from Dr. Hession, who opined that appellant’s complaints of
back, left groin and leg pain and subsequent surgery for disc disease are entirely related to his
work injury of May 30, 1998. In a March 26, 2003 progress note, Dr. Paasch opined that
appellant’s back and groin symptoms are related to his original work injury from May 30, 1998.
In a November 2, 2001 letter, Dr. Hession stated that appellant did not have a hernia but that his
pain was caused by a disc problem being treated by Dr. Cowan. Appellant submitted a
March 19, 2004 letter from the American Postal Workers Union in support of his claim. He
submitted an affidavit dated March 19, 2004, which described his May 30, 1998 workplace
incident and his medical history. Medical reports submitted included a February 15, 2004 letter.
Dr. Hession stated that appellant sustained a L5-S1 disc herniation in 1998 from lifting a sack of
mail at work. In a February 19, 2004 letter, Dr. Cowan opined that appellant suffered a workrelated injury on May 30, 1998 resulting in an exacerbation of his preexisting disc condition, a
February 20, 2004 letter from Dr. Paasch, who diagnosed as chronic low back pain secondary to
failed back syndrome and status post fusion and also opined that appellant’s symptoms were a
result of the work-related injury on May 30, 1998.
On June 18, 2004 the Office denied reconsideration on the grounds that the request was
not filed within one year of the latest decision and that appellant had shown no clear evidence of
error. In a September 14, 2004 letter, appellant appealed the decision to the Board. In a

3

February 24, 2005 decision, the Board found that appellant’s request was timely filed and set
aside the Office’s prior decision.
On April 22, 2005 the Office issued a de novo merit decision which denied modification
based on the grounds that the evidence lacked a rationalized medical opinion causally relating
appellant’s back condition and the employment incident.
On April 21, 2006 appellant requested reconsideration. His representative presented his
own summary of the medical evidence. Appellant’s representative also alleged that the Office
had a duty to develop the medical evidence; that appellant was not required to present medical
evidence of a definitive diagnosis; and that appellant’s own statements regarding the history of
injury should be accepted. In a July 25, 2006 nonmerit decision, the Office denied appellant’s
reconsideration request on the grounds that no new evidence was submitted or legal argument
put forth. On October 23, 2006 appellant requested review of the reconsideration decision, based
on the fact that new legal arguments were made in his April 21, 2006 request for reconsideration.
On January 26, 2007 the Office issued a merit decision based on appellant’s legal arguments and
denied modification.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury.5 Causal relationship is

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Elaine Pendleton, supra note 2.

5

John J. Carlone, 41 ECAB 354 (1989).

4

a medical question that can generally be resolved only by rationalized medical opinion
evidence.6
ANALYSIS
In order to establish that he sustained a traumatic injury appellant must establish “fact of
injury” which consists of two components, whether the incident occurred as alleged and whether
the incident caused an injury.7 In this case, appellant has established that the incident occurred
as alleged. The case turns on whether the incident caused an injury. The Board finds that
appellant submitted insufficient evidence to establish causal relation.
Dr. Hession’s reports fail to provide sufficient support to establish appellant’s claim. In
his October 28, 1998 report, he diagnosed left groin pain and muscle strain. A physician’s mere
diagnosis of pain does not constitute a basis for payment of compensation.8 In his January 29,
1999 report, Dr. Hession diagnosed broad-based herniation at L4-5. He also opined that
appellant’s symptoms could be due to the disc herniation. This opinion is inconclusive and
speculative at best. Dr. Hession is essentially stating that appellant’s symptoms could also be
due to a different cause. Medical opinions that are speculative or equivocal in character are of
diminished probative value.9 In a November 2, 2001 report, Dr. Hession stated that appellant’s
pain was being caused by a disc problem in his back. He still offered no medical explanation as
to how appellant’s employment caused the disc herniation or appellant’s pain complaints. In a
June 19, 2003 report, Dr. Hession opined that all of appellant’s ailments were related to his work
injury on May 30, 1998. The report lacks the requisite medical rationale to demonstrate the
causal relationship between the employment incident and the injury. The medical opinion to
establish a claim must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10 In a February 15, 2004 letter,
Dr. Hession opined that appellant sustained a disc herniation in 1998 from lifting a sack of mail
at work. His cursory opinion without explanation is of diminished probative value.11 In all of
his reports, Dr. Hession failed to provide the necessary medical rationale to support his opinion
on the causal relationship between appellant’s condition and the work incident.
6

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 3.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and the claimant’s specific employment factors. Id.
7

See supra note 5.

8

Robert Broome, 55 ECAB 493 (2004).

9

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

10

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

11

See Brenda L. DuBuque, 55 ECAB 667 (2004); see also David L. Scott, 55 ECAB 330 (2004); Willa M.
Frazier, 55 ECAB 379 (2004); George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a
medical opinion not fortified by medical rationale is of little probative value).

5

Dr. Paasch’s medical opinions also failed to demonstrate the causal relation between the
work incident and appellant’s condition. In a September 13, 2000 letter, he stated that appellant
had discogenic low back pain secondary to the previously stated incident. The medical opinion
to establish a claim must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.12 Dr. Paasch’s letter lacks an opinion
as to how the two are related. In a July 20, 2001 report, he diagnosed chronic low back pain and
discogenic pain and left groin. Pain is not a compensable diagnosis. In a December 30, 2002
claim summary, Dr. Paasch stated that the medical data and patient symptoms were consistent
with a lumbar spine injury sustained on May 30, 1998. He never diagnosed appellant with a
specific lumbar spine injury nor did he provide a medical rationale in support of his opinion. An
opinion without explanation is of diminished probative value.13 In a March 26, 2003 progress
note, Dr. Paasch opined that appellant’s back and groin symptoms were related to his original
work injury. But as before, his opinion lacks medical rationale to support his conclusions. In his
February 20, 2004 letter, Dr. Paasch opined that appellant’s symptoms were a result of the workrelated injury on May 30, 1998. He concluded that appellant’s symptoms were caused by his
work-related incident but failed to provide a medical rationale to support his conclusion.
Medical reports not containing rationale on causal relation are entitled to little probative value
and are generally insufficient to meet an employee’s burden of proof.14
Dr. Cowan’s medical reports lack an opinion on causal relation. In an October 13, 2000
note, he diagnosed multilevel degenerative disc changes. In a July 19, 2002 report, Dr. Cowan
diagnosed disc collapse and degeneration on L5-S1. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.15 In a December 6, 2002 report, Dr. Cowan again fails to provide a cause
for appellant’s condition outside of identifying an injury. In a February 19, 2004 report, he
opines that appellant suffered a work-related injury which exacerbated his condition but
Dr. Cowan failed to provide the necessary medical rationale to support his medical opinion. An
opinion without a medical rationale is insufficient to demonstrate the necessary causal relation
between appellant’s condition and the work incident.
In a June 21, 1999 report, Dr. Linson diagnosed appellant with broad-based herniation at
L4-5 and opined that appellant’s condition was related to his work injury as there was no other
traumatic reason for occurring other than what appellant described. An award of compensation
may not be based on speculation or upon appellant’s own belief that there is causal relationship
between his claimed condition and his employment.16 Causal relation cannot be shown simply
by stating that appellant’s injury was caused by his employment because there is no other cause.
12

Elizabeth H. Kramm (Leonard O. Kramm), supra note 10.

13

Id.

14

Elizabeth H. Kramm (Leonard O. Kramm), supra note 10.

15

Michael E. Smith, 50 ECAB 313 (1999).

16

D.D., supra note 9.

6

Neither the fact that a condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.17 Dr. Linson also opined that appellant’s work injury was causally
responsible for his back and leg pain but again offered no diagnosis and no medical explanation
of causal relationship. He did not causally relate the workplace incident to a diagnosed condition
nor did he provide any medical rationale to support his opinion. In a January 29, 1999 report,
Dr. Linson stated that appellant’s symptoms could be due to disc herniation, but this statement is
inconclusive. Medical opinions that are speculative or equivocal in character are of diminished
probative value.18 While he accurately described the work incident stating that appellant was
lifting a sack of mail and felt a pull in his left groin, he failed to explain how the lifting is related
to a diagnosed condition.
The remaining medical evidence of record does not contain a rationalized medical
opinion explaining how the work-related incident caused or aggravated any medical condition or
disability. Dr. Rucker provided a diagnosis but no opinion as to causation. Dr. Pohlman, in his
October 16, 2001 note, relays appellant’s opinion that there is a direct connection between his
left groin pain and back condition but never offers his own medical opinion regarding such
connection. Dr. Zeroogian simply stated that a small hernia was possible but unlikely. As none
of the medical evidence of record contains a rationalized medical opinion explaining how the
work-related incident caused or aggravated any medical condition or disability appellant has
failed to meet his burden.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury in
the performance of duty.

17

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

18

D.D., supra note 9

7

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

